Dismiss and Opinion Filed February 26, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00955-CV

                JIMMY LEE MENIFEE, Appellant
                           V.
      DALLAS BEHAVIORAL HEALTH CARE HOSPITAL, Appellee

                On Appeal from the County Court at Law No. 1
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-02833-A

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Nowell
      We questioned our jurisdiction over this appeal as the clerk’s record did not

reflect the existence of the November 3, 2020 judgment appellant sought to appeal

or that any final judgment or other appealable order had been signed. See Jack B.

Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 & n. 13 (Tex. 1992) (appeals may

only be taken from interlocutory orders permitted by statute or rule and final

judgments that dispose of all issues between parties). In fact, the record reflected

the trial court abated and administratively closed this case on February 11, 2020,

leaving a motion to dismiss the underlying suit undetermined.
       In jurisdictional briefing filed at our request, appellant does not dispute the

case was closed or that the judgment he sought to appeal does not exist, and appellee

confirms no final judgment or appealable order has been signed. Accordingly,

because no final judgment or other appealable order has been signed, we dismiss the

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Tipps, 842 S.W.2d at

272.




                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

200955F.P05




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

JIMMY LEE MENIFEE, Appellant                 On Appeal from the County Court at
                                             Law No. 1, Dallas County, Texas
No. 05-20-00955-CV          V.               Trial Court Cause No. CC-19-02833-
                                             A.
DALLAS BEHAVIORAL HEALTH                     Opinion delivered by Justice Nowell,
CARE HOSPITAL, Appellee                      Justices Molberg and Reichek
                                             participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 26th day of February, 2021.




                                       –3–